Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach a medical imaging system comprising a first X-ray source and first X-ray detector, along with a magnetic unit configured for MRI, such that main magnet and the X-ray source and detector are connected so they rotate tougher simultaneously about an examination axis, and further where there is a region of the magnet unit having an internal window and an external window transparent to the radiation emitted by the X-ray source.

US Patent Pub. No. 2011/0196227 to Gross et al. discloses an apparatus with a combination of a magnetic resonance apparatus having at least one main magnet and a radiotherapy apparatus (see Abstract).  “[T]he linear accelerator unit 19 and the target unit of the radiotherapy apparatus 3 are rotated together with at least the main magnet 4 of the magnetic resonance apparatus 2 around an axis by means of the positioning unit” (see paragraph 56).  However, this fails to teach an X-ray source and detector, or a window as claimed.
US Patent Pub. No. 2015/0247907 to Heid et al. discloses “an examination system including a magnetic resonance scanner having a solenoid for generating a magnetic field, the solenoid surrounding an examination chamber … [and] a first X-ray source and a first X-ray detector are provided in the examination chamber” (see Abstract).  “The radiofrequency coil 140 is rotatable about a rotation axis 175 which corresponds to a longitudinal axis of the cylindrical coil 120 and of the examination space 110” (see paragraph 27) and in an alternative embodiment, “in contrast to the radiofrequency coil 140, the radiofrequency coil 240 is rigidly connected by means of a rigid connection 245 to the X-ray system formed by the X-ray source 150 and X-ray detector 160. The radiofrequency coil 240 is therefore supported rotatably about the rotation axis 175 in common with the X-ray system by means of the bearing 170. The radiofrequency coil 240 is thereby rotatable about the rotation axis 175 under conditions of phase synchronism in relation to the X-ray system formed from the X-ray source 150 and X-ray detector 160. During a rotation of the radio-frequency coil 240 and of the X-ray system about the rotation axis 175, the relative arrangement between the radiofrequency coil 240, the X-ray source 150 and the X-ray detector 160 remains constant” (see paragraph 32).  As such, this teaches a magnet unit comprising a main magnetic including coil elements and at least one coil carrier with an examination opening with which the coils surround, where this is fixedly attached to the X-ray source and detector.  However, as seen by Figure 2, the X-ray source and detector are located within the bore of the housing 120, such that there is no internal and external window.  Nor is there a reason to add such windows into the system and design of Heid.
US Patent Pub. No. 2018/0325477 to Wang et al. discloses “systems and methods for obtaining simultaneous X-ray-magnetic resonance imaging (MRI) images… During imaging of a subject, the X-ray source and X-ray detector can be simultaneously rotated around the subject, and the means for generating a magnetic field can also be rotated around the subject” (see Abstract and paragraphs 88-90).  While Figure 1A illustrates X-ray source 20 and detector 30 outside of the magnets 40, paragraph 68 states “FIG. 7 shows a schematic view of a MRX system according to an embodiment of the subject invention. Though the X-ray source and X-ray detector are depicted on the left-hand portion of FIG. 7 as being outside the bore or gantry, this is for visual simplification only; these elements would actually be inside, as depicted on the right-hand portion of FIG. 7.”  Therefore, the actual design of this combined system is to have the X-ray source and detector inside the bore.  Therefore, there is no reason to modify this design to add internal and external windows.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M KISH/           Primary Examiner, Art Unit 3799